DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      TERRENCE COSGROVE,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-711

                        [September 30, 2021]

   Appeal of order denying rule 3.850 motion from the County Court for
the Nineteenth Judicial Circuit, Indian River County; David C. Morgan,
Judge; L.T. Case No. 312017MM000688A.

  Jonathan R. Kaplan of Jonathan R. Kaplan, LLC, Jupiter, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.